Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 
Applicant argues claim objections under 112f are improper because the examiner argues that the elements have been interpreted 2 times.
Response: The claims under 112f is a matter of interpretation and is not a claim objection. The claims have a generic placeholder, the generic place holder has been modified by functional language, and is not modified by sufficient structure, materials, or acts to perform the function. Therefore the claim invoke 112f and the claims will be interpreted as such. The claims are not objected to under 112f because 112f is not a basis for a claim objection.  
Applicant argues that the applicants agree with the examiners interpretations. The N samples are generated using the second signal.
Response: the examiners was merely providing one interpretation of the claim. The applicant needs to amend the claim to overcome the indefiniteness such as “generate N samples of the second signal” or some other amendment that deletes the term responsive.  

Response:  according to claim 17 new samples (filtered version of reference clock are generated using phase error which is proportional to accumulated difference between reference clock input and local oscillator feedback input.
According paragraph [0052] SMP_OUT=SMP_in* LO_COMP

Where LO_comp=cos(2.pi.LO_Ph_Err_cor)-jsin(2.pi.LO_Ph_Err_cor)
LO_Ph_Err_cor[n]=modulo(SMP_NCO_ACC[n])
SMP_NCO_ACC[n]=SMP_NCO_ACC[n-1]+LO_Ph_scl[n]               [0048]
Where SMP_NCO obtained according to the [0044] using LO_Ph_Err_Av
LO_Ph_Err_Av[n]=.beta.LO_Ph_Err_Av[n-1]+.alpha.LO_Ph_Err[n]     [0042]
LO_Ph_Err[n]=    accumulated phase difference between the clock signals Ref_clk to the LO signal LO_Ref 530 corrected by LO_Ph_est 580.               [0041]                                                                                    
  Hence combining all that information 
LO_comp is a function of (LO_Ph_Err) which is on its side is accumulated phase difference between the clock signals Ref_clk to the LO signal LO_Ref 530 corrected by LO_Ph_est 580
And therefore newly amended samples 


Regarding 112(f) issue, previous office action was issued in response to RCE, further review identified the need to place 112(f) claim interpretation in record. 
Regarding 112(b) rejection Applicant is advised to rewrite the claim in accordance to the interpretation to remove 112 indefiniteness issue. 





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receive unit” in claims and 11; “a conditioning circuit” In claim 1; “a transmit unit” in claim 2”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
a receive antenna unit 142, a (LNA) low noise amplifier 144, a mixer 146, an IF (intermediate frequency) filter 148 and an ADC (analog to digital converter) 150.”
      “A conditioning circuit” is interpreted according to [0015] “The conditioning circuit 155 includes a frequency error estimator 152, a filter 154 and an ADC output modifier 156”. 
        “A transmit unit” is interpreted according [0012] “The transmit unit 110 includes a ramp generator 102.  A sigma-delta modulator (SDM) 104 is coupled to the ramp generator 102. A synthesizer 112 is coupled to the SDM 104. A reference crystal 106 generates a reference clock Fref 108, and provides the reference clock Fref 108 to the synthesizer 112. A power amplifier (PA) 126 is coupled to the synthesizer 112. A transmit antenna unit 128 is coupled to the PA 126. In one example, the transmit unit 110 includes a plurality of transmit antenna units. ”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




With respect to claims 1 and 11, the claim limitation “configured to receive a second signal and configured to generate N samples responsive to the second signal” it is unclear what the term “responsive” means. Does it mean that the N samples are generated using the second signal or it means something else?
Applicant is advised to rewrite the claim according to the claim interpretation to remove 112 indefiniteness issue.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peavey (US 20120184235).

Regarding claims 1 and 11 Peavey teaches:
1. (Currently Amended) A radar (preamble has no patentable weight) apparatus comprising: 
a receive unit (130A) configured to receive a second signal (fig. 1 ADC) and configured to generate N samples (SMP_IN ADS Unit generates N samples [0052]) responsive to the second signal, 
wherein N is an integer ([0053] inherent); and 
a conditioning circuit (300) coupled to the receive unit and configured to receive the N samples (fig. 3 SMP_IN), and configured to generate N new samples (SMP_OUT) responsive to using an error between a feedback clock and a reference clock. [0052] (SMP_Out[n]=SMP_In[n] LO_Comp[n] and claim 17) 

11. (Currently amended)A method comprising: 
receiving a second signal (fig.1 signal from antenna to ADC) in a receive unit (130A); 
generating N samples responsive to the second signal (SMP_IN) in the receive unit, and 
N is an integer [0052]; and 
generating N new samples [0052] from the N samples responsive to using an error between a feedback clock and a reference clock.  [0052] (SMP_Out[n]=SMP_In[n] LO_Comp[n] and claim 17) 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peavey (US 20120184235) and further in view of Hammes (US 20050041755).

Regarding claim 20 Peavey teaches
20. (Original)The method of claim 11, 

But Peavey does not teach 
wherein the reference clock is a constant frequency signal.
  
However, Hammes teaches 
wherein the reference clock is a constant frequency signal ([0013].

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Peavey with invention by Hammes so that the time base for the protocol processing does not change at various reference frequencies (Hammes: [0013]).



Allowable Subject Matter
Claims 2-10 and 12-19 are allowable over prior art.
s 2-10 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648               

                                                                                                                                                                                                                                                                                                                                                                                   /TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648